DETAILED ACTION
This action is in response to the RCE filed 12/17/2021 in which claim 1 has been amended, claims 5-7 have been canceled, and claims 1-4 and 8-11 are pending and ready for examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
In response to Applicants’ argument that “Zengerle fails to disclose a sand screen filter comprising "a tubular disposed in an oil or gas well, the tubular having a plurality of apertures located about a surface of the tubular which receive flow of a production fluid from a formation to an interior of the tubular", and therefore fails to disclose each and every limitation of independent claim 1 as amended”; the Examiner disagrees. Copied from the full rejection below: The limitation that the tubular is “disposed in an oil or gas well” is not seen to positively claim that an oil or gas well is part of the claimed screen filter, and no specific structural arrangement or structural connection between the filter and an oil or gas well is claimed; thus this limitation is seen to only limit the location in which the filter is at during use, and is thus not further limiting to this apparatus claim. Similarly the limitation that the tubular apertures “which receive flow of a production fluid from a formation to an interior of the tubular” is not seen to positively claim that “a production fluid from a formation to an interior of the tubular” is part of the claimed screen filter and thus only describes a functional use of the filter. 
These functional limitations do not further define over the prior art because the structure disclosed by Zengerle would be capable of receiving flow of a production fluid from a formation in an oil or gas well to an interior of the tubular though the apertures of the tubular, i.e. even though it is not specifically disclosed to be used with the specific flow from the specific source as claimed. Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Further from MPEP 2115: Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
Claim Interpretation
The term “wire” is interpreted to be “metal in the form of a usually very flexible thread or slender rod”, as defined by Merriam-Webster.
The term “tubular” is interpreted to mean a “generic term pertaining to any type of oilfield pipe, such as drill pipe, drill collars, pup joints, casing, production tubing and pipeline”; as thus is seen only to limit the functional use of a structure which relates to a tube or pipe.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0264022 A1 (hereinafter “Zengerle”).
Regarding Claim 1 Zengerle discloses a screen filter comprising: 
a tube (i.e. a tubular as claimed) 3 having a plurality of apertures 39 located about a surface of the tubular for accommodating flow of a fluid from outside to the interior of the tube; 
at least one filtering sleeve secured to the tubular, the filtering sleeve comprising
a support frame 33; 
a woven wire mesh 35 in the form of a cylindrical sleeve attached to the support frame; and 
the woven wire mesh including a plurality of warp wires and a plurality of weft wires, 
wherein the woven wire mesh is spirally wound in multiple layers, calendared and then pressed to consolidate the mesh/screen layers by up to 50% ([0031]-[0036], [0038]-[0042]) this pressing is seen to result in at least “one or more of said plurality of warp or weft wires being formed such that they are randomly non-linear, whereby pores of the woven wire mesh are both randomly formed and the pores are non-uniform in size and shape; and wherein the one or more warp or weft wire is not parallel to an adjacent warp or weft wire” at least because the pressing causes the wires to tilt in various direction [0036] and the pressing may apply differentially 
The limitation that the tubular is “disposed in an oil or gas well” is not seen to positively claim that an oil or gas well is part of the claimed screen filter, and no specific structural arrangement or structural connection between the filter and an oil or gas well is claimed; thus this limitation is seen to only limit the location in which the filter is at during use, and is thus not further limiting to this apparatus claim. Similarly the limitation that the tubular apertures “which receive flow of a production fluid from a formation to an interior of the tubular” is not seen to positively claim that “a production fluid from a formation to an interior of the tubular” is part of the claimed screen filter and thus only describes a functional use of the filter. 
These functional limitations do not further define over the prior art because the structure disclosed by Zengerle would be capable of receiving flow of a production fluid from a formation in an oil or gas well to an interior of the tubular though the apertures of the tubular, i.e. even though it is not specifically disclosed to be used with the specific flow from the specific source as claimed. Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Further from MPEP 2115: Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
sand” as applied to screen in the preamble does not provide any further structural limitation, and “tubular” is seen to refer to a tube or pipe and does not imply any further structure.
Regarding Claim 2 Zengerle discloses the sand screen filter as claimed in claim 1 further including an apertured protective shroud 3 surrounding the woven wire mesh (Fig. 1). 
Regarding Claim 4 Zengerle discloses the sand screen filter as claimed in claim 1 wherein the average pore size is from 0.8 mm to 4 mm (800-4000 microns); [0034].
Regarding Claim 8 Zengerle discloses the sand screen filter of claim 1 wherein it is expected to be inherent (and as shown in the figures) that both the plurality of warp wires and the plurality of weft wires are formed such that they are randomly non-linear (see the rejection of claim 1 above and Figs. 2-4 and 10). 
Regarding Claim 9 Zengerle discloses the sand screen filter as claimed in claim 1 wherein the pores around the “one of said plurality of warp or weft wires being formed such that they are randomly non-linear” are formed randomly in a non-repeating pattern (see the rejection of claim 1 above). 
Regarding Claim 10 Zengerle discloses the sand screen filter of claim 1 wherein the support frame includes a pair of annular collars 27 and 29 (Fig. 1). 
Regarding Claim 11 Zengerle discloses the sand screen filter of claim 10 further including a cylindrical apertured protective shroud 3 attached to the pair of annular collars (Fig. 1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zengerle.
Regarding Claim 3 Zengerle discloses the sand screen filter as claimed in claim 1 wherein the wire has a diameter from 0.4 mm to 1.5 mm [0034]. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Zengerle’s range that corresponds to the claimed range.  See MPEP 2144.05(I).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773